Judgment and order reversed and new trial ordered, with costs to appellant to abide event, unless the plaintiff, within twenty days, stipulates to reduce the verdict to the sum of §3,000, as of the date of the rendition thereof, *937in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concurred, except ICruse, J., who dissented and voted for reversal, upon the ground that the trial judge erred in charging the jury that the defendant is liable if the accident was caused by the negligence of some one else or an employee of some other railroad company, and holding the defendant absolutely liable for such negligence. (Stoddard v. New York, New Haven & Hartford R. R. Co., 181 Mass. 422.)